  Case 1:20-cv-01736-LPS Document 8 Filed 01/07/21 Page 1 of 2 PageID #: 436




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

FISCALNOTE, INC.,

              Plaintiff,
                                                     C.A. No. 20-1736-LPS
       v.
                                                     JURY TRIAL DEMANDED
QUORUM ANALYTICS INC.,

              Defendant.


    STIPULATION AND ORDER TO EXTEND TIME TO ANSWER COMPLAINT

       WHEREAS, the time for Defendant Quorum Analytics Inc. (“Quorum”) to respond to the

Complaint filed in the above captioned action is currently January 12, 2021;

       WHEREAS, Quorum’s in-house counsel has contacted counsel for Plaintiff FiscalNote,

Inc. (“FiscalNote”) and requested a 60-day extension to respond to the Complaint, to which

FiscalNote has agreed;

       WHEREAS, counsel for FiscalNote is filing this stipulation on behalf of the parties

because Quorum has not yet retained litigation counsel for this action;

       IT IS HEREBY STIPULATED AND AGREED, by and between FiscalNote and Quorum,

and subject to approval of the Court, that the time by which Quorum shall answer, move, or

otherwise respond to the Complaint in this action is extended to and including March 15, 2021.
 Case 1:20-cv-01736-LPS Document 8 Filed 01/07/21 Page 2 of 2 PageID #: 437




Dated: January 7, 2021

                                            FISH & RICHARDSON P.C.

                                            /s/ Robert M. Oakes
                                            Robert M. Oakes (#5217)
                                            222 Delaware Avenue, 17th Floor
                                            P.O. Box 1114
                                            Wilmington, DE 19899
                                            Telephone: (302) 652-5070
                                            oakes@fr.com

                                            Lauren A. Degnan
                                            Linhong Zhang (#5083)
                                            Taylor Burgener
                                            Raj Utreja
                                            1000 Maine Ave., SW
                                            Suite 1000
                                            Washington, DC 20024
                                            Telephone: (202) 783-5070
                                            Facsimile: (202) 783-2331
                                            degnan@fr.com
                                            lwzhang@fr.com
                                            tburgener@fr.com
                                            utreja@fr.com

                                            Attorneys for Plaintiff FiscalNote, Inc.




SO ORDERED, this            day of                         , 2021.




                                     United States District Court Judge




                                        2
